Per Curiam,
The only question presented by this record is whether the court erred in refusing to take off the judgment of nonsuit.
We have fully considered the plaintiffs’ testimony, in connection with the propositions so ably contended for by their learned counsel, and are not convinced that the case should have been submitted to the jury. On the contrary, we find nothing in the testimony that would have warranted the jury in rendering a verdict in their favor for the amount of their claim or any part thereof. There is no sufficient evidence of any warranty, by defendant, of the quality of the iron it contracted to deliver, nor any sufficient evidence of rescission of the contract by plaintiffs. If they ever had a right to rescind, they failed to exercise it within a reasonable time.
Judgment affirmed.